 

Exhibit 10.2

AMENDMENT NUMBER ONE

TO SECURITY AGREEMENT

 

This AMENDMENT NUMBER ONE (this “Amendment”) to that certain Security Agreement,
 dated as of November 23, 2012 (the “Original Agreement”), by and between Remark
Media, Inc., a Delaware corporation (“Borrower”), and Digipac, LLC, a Delaware
limited liability company (“Secured Party,” and together with Borrower, the
“Parties”), is made and entered into as of April 2, 2013 (the “Amendment Date”),
by and between Borrower and Secured Party,  with respect to the following facts:

RECITALS

WHEREAS,  on November 23, 2012, Borrower issued to Secured Party that certain
6.67% Senior Secured Convertible Promissory Note in the original principal
amount of One Million Eight Hundred Thousand Dollars ($1,800,000) (the “November
Note”);

WHEREAS, the obligations of Borrower under the November Note are secured by the
Original Agreement;

WHEREAS, Secured Party perfected its security interest in the Collateral (as
defined in the Original Agreement) by filing a UCC-1 financing statement with
the office of the Delaware Secretary of State on December 3, 2012;

WHEREAS, on the Amendment Date, Borrower issued to Secured Party that certain
6.67% Senior Secured Convertible Promissory Note in the principal amount of
Three Million Dollars ($4,000,0000) (the “April Note”);  and

WHEREAS, Parties desire to amend the Original Agreement to include Borrower’s
obligations to Secured Party under the April Note as obligations of Borrower
secured by the Original Agreement, as further provided in this Amendment.  

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and upon the terms and conditions set forth
herein, the Parties hereby agree as follows:

1.

Amendment.    The Original Agreement is hereby amended in the following
respects, and such provisions shall be deemed to be incorporated into and made a
part of the Original Agreement mutatis mutandis.

a.

The April Note shall be secured by the same Collateral (as defined in the
Original Agreement) as the November Note, and such security interest shall be on
the terms and conditions set forth in the Original Agreement.  As of the
Amendment Date, Borrower’s obligations under the April Note shall be deemed to
be secured obligations pursuant to the Original Agreement.

b.

Any reference in the Original Agreement to “Note” shall be deemed to include
both the November Note and the April Note.



1

 

--------------------------------------------------------------------------------

 

2.

Miscellaneous.  

a.

Representation and Warranties. Borrower represents and warrants to Secured Party
that (i) the representations and warranties of Borrower contained in the
Original Agreement, including without limitation, Borrower’s representations and
warranties contained in Section 5 of the Original Agreement, are true and
correct in all respects as of the Amendment Date, (ii) no Event of Default (as
defined in the November Note) has occurred under the November Note, and (iii) no
Event of Default (as defined in the Original Agreement) has occurred under the
Original Agreement.

b.

No Other Amendment. Except as expressly amended in this Amendment, all
provisions of the Original Agreement shall remain in full force and effect, and
the parties thereto and hereto shall continue to have all their rights and
remedies under the Original Agreement.    In the event of a conflict between the
terms and provisions of this Amendment and the terms and provisions of the
Original Agreement, the provisions of this Amendment shall govern.    

c.

Relation to Original Agreement.  This Amendment constitutes an integral part of
the Original Agreement.  Upon the effectiveness of this Amendment, each
reference in the Original Agreement to “this Agreement,” “hereunder,” “hereof,”
or words of like import referring to the Original Agreement, shall mean and be a
reference to the Original Agreement as amended hereby.

d.

Successors and Assigns.  This Amendment shall be binding on and shall inure to
the benefit of the parties hereto and their respective successors and assigns
except as otherwise provided herein.

e.

Counterparts.  This Amendment may be executed by the parties hereto on any
number of separate counterparts, any of which may be executed and transmitted by
facsimile, and each of which shall be deemed an original and all of which, taken
together, shall be deemed to constitute one and the same instrument. 

f.

Governing Law.  This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to its principles of
conflicts of law.

[Signature Page Follows]

 

2

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

BORROWER:

 

REMARK MEDIA, INC.,

a Delaware corporation

 

 

By: /s/ Bradley T. Zimmer      

Name:  Bradley T. Zimmer

Title:    Chief Operating Officer & General Counsel

 

SECURED PARTY:

                                                            

DIGIPAC, LLC,

a Delaware limited liability company

 

 

By: /s/ Kai-Shing Tao            

Name: Kai-Shing Tao

Title: Manager

 



1

 

--------------------------------------------------------------------------------